Order reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Memorandum: We do not think that the words complained of are, so far as the plaintiff is concerned, reasonably capable of the construction which she seeks to place upon them. They are not libelous per se, and, as no special damages are alleged, no cause of action is set up in the complaint. All concur. (The order denies defendant’s motion to dismiss the complaint in an action for libel.) Present — Sears, P. J., Edgcomb, Crosby, Lewis and Taylor, JJ.